

113 HR 3663 IH: Reducing Federal Mandates on School Lunch Act
U.S. House of Representatives
2013-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3663IN THE HOUSE OF REPRESENTATIVESDecember 5, 2013Mrs. Noem (for herself, Mr. Conaway, Mr. Fitzpatrick, Mr. Roe of Tennessee, Mr. Rodney Davis of Illinois, and Mr. Aderholt) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo prohibit regulations establishing certain limits for the school lunch program, and for other purposes.1.Short titleThis Act may be cited as the Reducing Federal Mandates on School Lunch Act .2.Prohibition of regulations establishing certain limits for the school lunch programBeginning on the date of enactment of this Act and until the date of enactment of a law that extends by not less than 5 fiscal years the authorization or duration of 1 or more programs under the Richard B. Russell School Lunch Act (42 U.S.C. 1751 et seq.) or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), the Secretary of Agriculture shall not—(1)implement, administer, or enforce part 210 of title 7, Code of Federal Regulations (as such part relates to the establishment of a maximum calorie limit and a maximum quantity of grains, meat, or meat alternatives for the school lunch program), as amended by the final regulations published by the Department of Agriculture in the Federal Register on January 26, 2012 (77 Fed. Reg. 4088 et seq.); or(2)promulgate or enforce any new rule or regulation that establishes a maximum calorie limit or maximum quantity of grains, meat, or meat alternatives for the school lunch program established under the Richard B. Russell School Lunch Act (42 U.S.C. 1751 et seq.).3.Prohibition of other nutrition regulations for certain school food authorities(a)Prohibition(1)In generalBeginning on the date of enactment of this Act and until the date of enactment of a law that extends by not less than 5 fiscal years the authorization or duration of 1 or more programs under the Richard B. Russell School Lunch Act (42 U.S.C. 1751 et seq.) or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), the Secretary of Agriculture shall not implement, administer, or enforce the rules or regulations described in subsection (b) with respect to any school food authority that certifies to the State in which the school food authority is located that the school food authority—(A)has calculated the costs of complying with such rules and regulations; and(B)has determined, in a manner consistent with school district operational procedures, that the school food authority is not capable of operating a food service program without increased costs as a result of complying with any or all of such rules and regulations.(2)Prohibition on defining costsFor purposes of this subsection, the Secretary of Agriculture shall not—(A)define the phrase costs of complying; or(B)establish or suggest how a school food authority shall calculate the costs of complying under paragraph (1)(A) or increased costs under paragraph (1)(B).(b)RegulationsThe rules and regulations described in subsection (a)(1) are the following:(1)The rule entitled National School Lunch Program and School Breakfast Program: Nutrition Standards for All Foods Sold in School as Required by the Healthy, Hunger-Free Kids Act of 2010 published by the Department of Agriculture in the Federal Register on June 28, 2013 (78 Fed. Reg. 39068 et seq.), or any new rule with respect to foods sold in schools other than those foods provided under the Richard B. Russell School Lunch Act (42 U.S.C. 1751 et seq.) or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).(2)Part 210 of title 7, Code of Federal Regulations (as amended by the interim regulations published by the Department of Agriculture in the Federal Register on June 17, 2011 (76 Fed Reg. 35301 et seq.)), as such part relates to school lunch price increases, or any new rule or regulation with respect to increasing the price of school lunches under the Richard B. Russell School Lunch Act (42 U.S.C. 1751 et seq.).(3)Part 220 of title 7, Code of Federal Regulations (as amended by the final regulations published by the Department of Agriculture in the Federal Register on January 26, 2012 (77 Fed. Reg. 4088 et seq.)), as such part relates to establishing new food-based meal patterns, nutrition standards, and meal planning approaches for the school breakfast program, or any new rule or regulation which establishes new food-based meal patterns, nutrition standards, or meal planning approaches for the school breakfast program established under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).4.Rules of constructionNothing in this Act prohibits the Secretary of Agriculture from implementing, administering, or enforcing—(1)any rules or regulations not described in this Act; or(2)parts 210 and 220 of title 7, Code of Federal Regulations, as such parts were in effect on the day before the effective dates of the amendments made to such parts described in paragraphs (2) and (3) of section 3(b), respectively.